Order filed January 23, 2014




                                          In The

                       Fourteenth Court of Appeals
                                       ____________

                                 NO. 14-13-00579-CV
                                       ____________

                             ALEX NGUYEN, Appellant

                                             V.

                VETERANS AUTO REPAIR CENTER, Appellee


                    On Appeal from the Co Civil Ct at Law No 3
                              Harris County, Texas
                         Trial Court Cause No. 1025761

                                         ORDER

       On December 9, 2013, appellant filed a brief that is not in compliance with
the Texas Rules of Appellate Procedure. The brief fails generally to comply with
the rules. See Tex. R. App. P. 38.1(a), (b), (c), (d), (e), (f), (g), (h), (i), (j) and (k).

       Accordingly, we order appellant’s brief filed December 9, 2013, stricken.
Appellant is ordered to file a brief that complies with the Texas Rules of Appellate
Procedure within ten (10) days of the date of this order. See Tex. R. App. P.
38.1(a), (b), (c), (d), (e), (f), (g), (h), (i), (j) and (k).

       If appellant files another brief that does not comply with Rule 38, the Court
may strike the brief, prohibit appellant from filing another, and proceed as if
appellant had failed to file a brief. See Tex. R. App. P. 38.9(a). Pursuant to Texas
Rule of Appellate Procedure 38.8(a), where an appellant has failed to file a brief,
we may dismiss the appeal for want of prosecution. If appellant fails to timely file
a brief in accordance with Rule 38, the appeal will be dismissed for want of
prosecution. See Tex. R. App. P. 38.8(a)(1).



                                            PER CURIAM